Th The United States District Cour
Fin he ei ‘tHe Dishict ot North Faron int

Besa David Hil pais Cat
etittoner / Plait, 4:43-cr~ 435 -
4:1 7-cv-1936

 

Vv

United States of frmerica.,
Responded,

OCTOBER 25 2018 STATUS REPORT

Brian David Hill (Brian! "Hill"! or | Petitioner’) the feljtoner
“in this case, NOW files this recent status report with

the Habeas Court of Turther _uodutes Concernin pein’
vecert delainment since liner Lis at Martin sulle

City Jail and how iF may alec bettoner’s $2255 case:

(4) F; titioner had filed fh. Nein la suitin th W ester District
of Vieginia, named as Brian David ill Vv. Marfrsvile ( City dou
etal’ Soli no, 7~L-Cv- 499. The lawsuit CONCerns how a
Jail’ pal gs have interfarred with Psttoner’s ability tp
- ied This 2755 case without a. aunyer. The Tail has
law library and has taken eer Th at ZtHoner's
diabélés based ona. Tlained slidin scale method and alse
Inunbers af my Haag lar amet) eing added in the Tpil's
‘medical ce lipnited oe i also males itevelrenel ly
diffi cult fb enosac a proving MYA ctual i IMNOLENCZ. Petitioner
also has, nd access to his non- intone c court tilings abrbiin
on his | Vest pane Petit oper. cannit eli preleconies

et gp py ot cumerts, Pat iantoy-' cs 3 fee (s aoe “~A_S Tind-stit
while Feti Toner’ ts incorcerdled. Fe batitioner H have ACCESS

i any documernlé on thg faderal rules of ae

Case 1:13-cr-00435-TDS Document 155 Filed 10/29/18 Pange 1 of 2
2 ly Mia tor Pelttioner to proceed in This case at this tine

‘is TB del ay it tll Pitioner is out of | incayvcerdlion or tar

the Honorable Court too appoint C C ounse| | to Petitioner for
\representition a thor actual | iInnece a tack §; in a —

paar has GO. lread . proven his crimina | cols On A agi
29 2p22 WAS A tf 2 Conte ssiory a fact ot actual Une ce,

12 Fetitoner has ated the Clerk. ot the | we Si rene Court
letter dated as ot Ocbher 22, DUK requesting an extension of
time to file a Writof artvor Tor Pettioner'¢ Freedom of

TL itormabion het lawsult- ty extend iT after letter is

ve leasa an incarcer ‘ition, Fetitioner feels That he is entitfed to
Nhe nee prove bis innocence, includin ae to his
ceil Case  dscovery material (brad NEV iA !) seughit

iby by, his FTA lawsuit AUSA should let Brian prove 7 es
Respect filed with the Cour, this the 25% day of Uctober, une

| —Cortiteale a = Seti ice
Polifiner cerlifies * iit , alg tie 1 YOVe ery, pleading in

ian eels, eg in The HS li lion s (Midi beeen Of]

| Oetaber Z i directed te ‘The. Cleat Hf ot tte Court

Pattee trequalie Tost all anities. be, sonded yin CAVECE NEE
| Netice bu lack of haste oladdress, noo

God less frerice ond ites HLL Brag Dai ll

 

{| Maris svil Git i Sail
IW Firend s lial: ae 1326
isticeFor USWEE wordpress.cém Mortis VA A949 14
| USWED,

é

Case 1:13-cr-004325-TDS Document 155 Ejlled 10/29/18 Pane 2 of 2
